DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to the application filed on 02/11/2019.  

  Response to Arguments

The applicants arguments/remarks with regards to the type of restriction/election requirement are persuasive but nonetheless the claimed subject matter of Groups I-III lack unity of invention. However to add clarity to the type of restriction/election requirement a lack of unity analysis is presented in this detail office action.

  Requirement for Unity of Invention

2.	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). 

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
When Claims are directed to multiple categories of inventions

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I. Claims 59-66 are drawn to a method implemented at a base station, comprising: determining a plurality of semi-persistent scheduling (SPS) configurations for a terminal device; and indicating priority information associated with at least one of the plurality of SPS configurations to the terminal device, so that the terminal device can select an SPS configuration from the at least one SPS configuration for packet transmission based on the priority information. (refer to Fig. 2). 
Group II. Claims 67-75 are drawn to a method implemented at a terminal device, comprising: receiving, from a base station, priority information associated with at least one of a plurality of semi-persistent scheduling (SPS) configurations for the terminal device; and selecting, based on the priority information, an SPS configuration from the at least one SPS configuration for packet transmission. (refer to Fig. 3).
Claims 76-75 are drawn to a method implemented at a terminal device, comprising: receiving, from a base station, an uplink grant associated with at least one of a plurality of semi-persistent scheduling (SPS) configurations for the terminal device; and selecting, based on the uplink grant, an SPS configuration from the at least one SPS configuration for transmission. (refer to Fig. 4).
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of a terminal device on a communication system for supporting the reception of signaling to select at least one of a plurality of semi-persistent scheduling configurations for the terminal device based on several technologies or parameters can’t be analyzed and examined as only one invention. This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of the U.S. PUB. 20150173048 reference by Seo et al. provided in the applicant’s Information Disclosure Statement. For Example the reference describes an invention that relates to a radio communication cellular system which supports device-to-device (D2D) communication. In which the user equipment is receiving priority information of a D2D SPS signal from a base station for determining whether to send the D2D SPS signal to a second user equipment or a signal intended for the base station, on the basis of the priority information (see para. 8). Furthermore Seo teach that the selection of the SPS configuration in particular can reduce .
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
A selection of the Group II with traverse was made by the applicant on the response submitted to the office on 11/30/2020, the rejection of the selected claims are submitted on this detailed action as follows:

Claim Rejections – 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 67-75 and 11–20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seo et al. (U.S. Pub. 20150173048).

Regarding claim 67 Seo disclose a method implemented at a terminal device, comprising (para. 9, the user equipment comprising a radio frequency (RF) module; and a processor): 
receiving, from a base station, priority information associated with at least one of a plurality of semi-persistent scheduling (SPS) configurations for the terminal device (para. 8, receiving priority information of the D2D SPS signal from a base station); and 
selecting, based on the priority information, an SPS configuration from the at least one SPS configuration for packet transmission (para. 8, the D2D SPS signal may be transmitted using an initial transmit power predetermined according to the priority information).  
Regarding claim 68 Seo disclose wherein receiving the priority information comprises: receiving, from the base station, the priority information indicative of a priority level of the at least one SPS configuration (para. 8, when the priority information of the D2D SPS signal indicates a priority higher than a priority of the signal to the base station, transmitting the D2D SPS signal to a second user equipment).  
 claim 69 Seo disclose, wherein the priority level is associated with an uplink grant indicating an amount of resources to be allocated for uplink transmission (para. 129-133, the priority can be differently defined according to a usage of the D2D SPS signal and a type of a requested signal requested by a base station or a different D2D UE.  Table 9 shows an example of reusing an MCS field of a UL grant DCI format as a priority field), and 
selecting the SPS configuration comprises selecting the SPS configuration from the at least one SPS configuration based on the amount of resources to be allocated (para. 104, The SPS PDCCH carries RB allocation information for SPS Tx/Rx and MCS (modulation and coding scheme) information).  
Regarding claim 70 Seo disclose, wherein the amount of the resources to be allocated include either a number of physical resource blocks or a size of a transport block (para. 104, The SPS PDCCH carries RB allocation information for SPS Tx/Rx and MCS (modulation and coding scheme) information).  
Regarding claim 73 Seo disclose, wherein receiving the priority information comprises: receiving, from the base station, an indication of a priority level of the at least one SPS configuration in an information element, IE (para. 8, receiving priority information of the D2D SPS signal from a base station); or 
receiving, from the base station, an indication of a priority level of a packet type for the terminal device, wherein the priority level of the packet type is associated with a priority level of the at least one SPS configuration; or
 receiving, from the base station, an indication of a logic channel identification corresponding to a traffic type for the terminal device, wherein the logic channel identification is associated with a priority level of the at least one SPS configuration; or 
receiving, from the base station, an indication of an index of the at least one SPS configuration; and Page 4 of 10Application No. 16/324,734 Docket No. 3602-1755US1 determining a priority level of the at least one SPS configuration based on the index.  
Regarding claim 74 Seo disclose, further comprising sending, to the base station, an indication of the selected SPS configuration (para. 15, the priority information of the D2D signal may be received via a field indicating acknowledgement (ACK)/negative acknowledgement (NACK) of a control channel that carries downlink ACK/NACK information).  
Regarding claim 75 Seo disclose, wherein the plurality of SPS configurations are applied for both cellular and device-to-device communications (para. 8, when a transmission of the D2D SPS signal and a transmission of a signal to the base station are collided with each other in a specific subframe, determining whether the D2D SPS signal is transmitted or the signal to the base station is transmitted based on the priority information). 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 71-72 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (U.S. Pub. 20150173048) in view of Dinan et al. (U.S. Pub. 20180049224). 

Regarding claim 71 Seo disclose, wherein the priority level is associated with a packet type to be used by the terminal device (para. 103, The SPS can reduce scheduling overhead and stably allocate a resource in a manner of reserving a resource in advance for a specific traffic).
Seo do not specifically disclose, selecting the SPS configuration comprises: determining the packet type to be used by the terminal device However Dinan teach, (para. 177, the UE may report UE SPS assistance information about one or more SPS traffic types to the base station). 
Dinan further disclose selecting the SPS configuration from the at least one SPS configuration based on the packet type (para. 172-173, For example, a first .  
Seo and Dinan are analogous because they pertain to the field of wireless communication and, more specifically, to transmission parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dinan in the system of Seo so the system can make reservations of different amount of resources in advance for one or more specific types of traffic. The motivation for doing so would have been to maintain high levels of quality of services.
 Regarding claim 72 the limitations of claim 72 are rejected in the same manner as analyzed above with respect to claim 71.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL RIVAS whose telephone number is (571)270–5590. The examiner can normally be reached on Monday – Friday, from 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272–3179. The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.

/RR/
Examiner, Art Unit 2471

/CHI H PHAM/           Supervisory Patent Examiner, Art Unit 2471